Case: 15-11027      Document: 00513638653         Page: 1    Date Filed: 08/16/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 15-11027
                                                                                  Fifth Circuit

                                                                                FILED
                                 Conference Calendar                      August 16, 2016
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

DAMON CURTIS WEISS,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:10-CR-204-1


Before REAVLEY, ELROD, and GRAVES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Damon Curtis
Weiss has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Weiss has filed a response. The record is not sufficiently
developed to allow us to make a fair evaluation of Weiss’s claims of ineffective
assistance of counsel; we therefore decline to consider the claims without


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-11027    Document: 00513638653    Page: 2   Date Filed: 08/16/2016


                                No. 15-11027

prejudice to collateral review. See United States v. Isgar, 739 F.3d 829, 841
(5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Weiss’s response.    We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2.




                                      2